The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species, see Specification at the following respective paragraphs:  
Species I:  [¶0059] Processor 206 may also, in some embodiments, monitor the progress of a construction project and/or estimate an amount of time to complete a construction project based at least in part on the monitored number of acoustic signals that are determined to match an operation of a device, for example device 104a on project site 102a.   
Species II:   [¶0068] According to certain embodiments, column 412 may represent an amount of inventory consumed, for example the number of nails fired as illustrated, during a given time period (e.g., from the beginning of the project to the current time).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  
In an effort to further expedite prosecution, Examiner provides a breakdown of the claims, with the remainder being directed to generic (e.g., 1-4 and 7-18), into the provided two Species as follows:
Species I: 5-6 and 19;
Species II:  20.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a) the inventions have acquired a separate status due to their recognized divergent subject matter in the art in view of their separate utilities utilizing various constraint embodiments presenting distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass;
b) the inventions require a different field of search due to different species which require non-patent literature electronic resource databases which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is 571-270-3315. The examiner can normally be reached on M-F, 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached at (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623